 LA ANDALUZA, INC.259La Andaluza,Inc. and Gremio Puertorriqueno de Tra-bajadores de Production Servicio y Ventas. Case24-CA-3098April 27, 1973SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn April 7, 1972, the National Labor RelationsBoard issued a Decision and Order in the above-cap-tioned proceeding' in which it granted the GeneralCounsel'sMotion for Summary Judgment and re-quired,inter alia,that Respondent make whole sevendiscriminatees for loss of earnings suffered by reasonof Respondent's discrimination against them. On Oc-tober 4, 1972, the United States Court of Appeals forthe First Circuit entered its judgment enforcing in fullthe said Board Order. A controversy having arisenover the amount of backpay due under the terms ofthe Board's Order, as enforced by the court, the Re-gional Director for Region 24, on November 30, 1972,issued a Backpay Specification and Notice of Hearingsetting forth certain allegations with respect to theamount of backpay due said discriminatees. Respon-dent did not file a proper answer to the specification,but in a letter dated December 23, 1972, the Respon-dent indicated it was insolvent and unable to paybackpay.On January 2, 1973, the General Counsel, by coun-sel, filed directly with the Board in Washington, D.C.,a Motion for Summary Judgment. The Board, on Jan-uary 17, 1973, issued an Order Transferring Proceed-ing to the Board and Notice to Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent failed to file aresponse to the Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on Motion for Summary JudgmentSection 102.554 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:1Reported at 196 NLRB 219(a) . . . The respondent shall, within 15 daysfrom the service of the specification, if any, filean answer thereto... .(c) . . . If the respondent fails to file any an-swer to the specification within the time pre-scribed by this section, the Board may, eitherwith or without taking evidence in support of theallegationsof the specification and without no-tice to the respondent, find the specification to betrue and enter such order as may be appropriate.The Backpay Specification, issued and served onthe Respondent on November 30, 1972, specificallystates that the Respondent shall, within 15 days fromthe date of the specification,fileananswer to thespecification with the Regional Director for Region24 and that, if the answer fails to deny the allegationsof the specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegations shallbe deemed to be admitted to be true and the Respon-dent shall be precluded from introducing any evi-dence controverting them. According to the Motionfor Summary Judgment the Regional Director for Re-gion 24, on December 18, 1972, noting that no answerhad been received,sua sponteextended the time forfiling an answer to the close of business on December26, 1972, specifically directing Respondent's attentionto Section 102.54 of the Rules and Regulations as tothe effect of failure to answer or to plead specificallyand in detail to the specification, and warning that aMotion for Summary Judgment would be made be-fore the Board unless an answer were filed within theaforesaid extension of time.Respondent, by letter dated December 23, 1972,advised the Regional Director, in substance, that itsonly answer to the Backpay Specification and Noticeof Hearing is that it is unable to satisfy the backpayat the present time because of its insolvent condition.Respondent's letter contains merely a statement of itsinability to pay and does not specifically deny theallegations of the specification as required by Section102.54(b) of the Board's Rules and Regulations. Thefailure to deny is not adequately explained. Since theanswer fails to comply with the provisions of Section102.54(b) and (c) of the Board's Rules and Regula-tions, pursuant to such provisions, the allegations ofthe specification are deemed to be admitted and areso found by the Board without taking evidence insupport of such allegations.The Board, accordingly, finds on the basis of theallegations of the specification, which are accepted astrue, the facts as set forth therein; concludes that the 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDnet backpay due each of the discriminatees is as statedin the computations of the specification; and ordersthat payment thereof be made by the Respondent toeach discriminatee named below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, LaAndaluza, Inc., Caguas, Puerto Rico, its officers,agents, successors, and assigns, shall make whole eachof the discriminatees named below by payment tothem of the amounts set forth adjacent to their names,plus interest accrued at the rate of 6 percent per an-num to be computed in the manner specified inIsisPlumbing & Heating Co.,138 NLRB 716, until pay-ment of all backpay due, less tax withholding requiredby Federal and state laws:Jose Luis Ambert$248.00Juan Ayala155.13Efrain Carrasquillo144.00Bienvenido Diaz del Valle264.00Angel Luis Melendez248.00Librada Oquendo372.00Maria Luisa Rivera180.00